                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           August 20, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

ALFREDO SIERRA-JAIMES,                   §
                                         §
        Petitioner,                      §
VS.                                      §   CIVIL NO. 2:18-CV-435
                                         §
L. SHULTZ,                               §
                                         §
        Respondent.                      §

                                     ORDER

      The Court is in receipt of the Respondent’s Motion to Dismiss, Dkt. No. 10;
Petitioner’s Response to the Motion to Dismiss, Dkt. No. 13; and the Magistrate
Judge’s Memorandum and Recommendation (“M&R”), Dkt. No. 14. No objections to
the M&R were filed.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 14. The Court therefore GRANTS Respondent’s
Motion to Dismiss, Dkt. No. 10, and DISMISSES Petitioner’s application for
habeas corpus relief.
      Final judgment will be entered separately.


      SIGNED this 19th day of August, 2019.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




1/1
